October 30, 2009


Ms. Lisa Ann Songy
Shannon Gracey Ratliff & Miller, L.L.P.
500 N Akard St.,  Suite 2500
Dallas, TX 75201-1853
Mr. William "Andy" Taylor
Andy Taylor and Associates, P.C.
405 Main Street, Suite 200
Houston, TX 77002

RE:   Case Number:  08-0780
      Court of Appeals Number:  01-05-01115-CV
      Trial Court Number:  2002-14943

Style:      CHRYSLER INSURANCE COMPANY
      v.
      GREENSPOINT DODGE OF HOUSTON, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion to Dismiss  Cross-
Petition on behalf of Jack Apple, Jr. and issued a  per  curiam  opinion  in
the above-referenced cause.  You may  obtain  a  copy  of  the  opinion  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |